FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/11_ Item 1. Schedule of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2011, the aggregate value of these securities was $85,742,141, representing 6.33% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g A supranational organization is an entity formed by two or more central governments through international treaties. h The security is traded on a discount basis with no stated coupon rate. i Non-income producing. Templeton Global Income Fund Statement of Investments, May 31, 2011 (unaudited) (continued) A BBREVIATIONS Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound IDR - Indonesian Rupiah ILS - New Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona Selected Portfolio BHAC - Berkshire Hathaway Assurance Corp. FRN - Floating Rate Note GO - General Obligation ID - Improvement District NATL - National Public Financial Guarantee Corp. USD - Unified/Union School District Counterparty BOFA - Bank of America N.A. BZWS - Barclays Bank PLC CITI - Citibank, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial investments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
